SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A.
